DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/3/2020. Claims 2-5, 7, 9-11, 14, 18 and 20 have been amended. No claims have been added or cancelled. Claims 1-20 are pending and an action is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mihaly US 2019/0208465 (hereinafter Miha).

Regarding claim 1, Miha teaches a method for releasing an Internet protocol (IP) address [Miha, ¶131], comprising: 
determining, by a first network device (the CP-FU 45 of Figure 8), that a PDU session anchor needs to be relocated from a first user plane function entity (TUPF1), wherein the first user plane function entity is a PDU session anchor of a first PDU session of a terminal (the PDU session with 
determining, by the first network device, that a first IP address of the terminal is no longer used, wherein the first IP address is an IP address used by the terminal in the first PDU session (it is determined that the the traffic belonging to the PDU session is moved to the new IP address from the old IP address [Miha, ¶136 and also see ¶131-¶132 and also see ¶101]); and 
releasing, by the first network device, the first IP address [Miha, ¶136].

Regarding claim 11, Miha teaches a first network device [Miha, Fig. 7, ¶104], comprising: 
a memory, configured to store computer executable program codes [Miha, Fig. 7, ¶105]; and 
a processor, coupled to the memory [Miha, Fig. 7, ¶104-¶105]; 
wherein the program codes comprise instructions, and when the processor executes the instructions, the instructions enables the first network device to [Miha, Fig. 7, ¶104-¶105]: 
determine that a PDU session anchor needs to be relocated from a first user plane function entity (TUPF1), wherein the first user plane function entity is the PDU session anchor of a first PDU session of a terminal (the PDU session with terminating user plane function (TUPF1) is determined to be suboptimal and is to be relocated and configured to a new TUPF (TUPF2)) [Miha, ¶127-¶129 & 139]: 
determine that a first IP address of the terminal is no longer used, wherein the first IP address is an IP address used by the terminal in the first PDU session (it is determined that the the traffic belonging to the PDU session is moved to the new IP address from the old IP address [Miha, ¶136 and also see ¶131-¶132 and also see ¶101]); and 
release the first IP address [Miha, ¶136].



Regarding claim 13, Miha teaches the first network device according to claim 11, the program instructions, when executed by the processor, further cause the first network device to: select a second user plane function entity as a PDU session anchor of a second PDU session of the terminal; and the first network device determines that the first IP address of the terminal is no longer used by: receiving a fourth notification from the terminal or a fifth network device, wherein the fourth notification notifies the first network device that the terminal has finished switching from the first IP address to a second IP address, and the second IP address is an IP address used by the terminal in a second PDU session. (The instant claim, claim 13, is rejected using the rationale applied to the rejection of claim 3 above.)

selecting, by the first network device, a second user plane function entity (TUPF2) as a new PDU session anchor of the first PDU session (local anchor for the PDU session of existing traffic); and 
the determining, by the first network device, that the first IP address of the terminal is no longer used comprises: 
receiving, by the first network device, a fourth notification from the terminal or a fifth network device, wherein the fourth notification notifies the first network device that the terminal has finished switching from the first IP address to a second IP address, and when the PDU session anchor of the first PDU session is the second user plane function entity, the second IP address is the IP address used by the terminal in the first PDU session (the UE configures itself to utilize a new IP address IP@L2 and discontinues use of the old IP address IP@L1, for the relocated PDU session of existing traffic. The notification of the to the network is made by the UE using control signaling by leveraging upper layer mobility mechanisms [Miha, Figures 8-9, ¶129 & ¶132]).

Regarding claim 14, Miha teaches the first network device according to claim 11, the program instructions, when executed by the processor, further cause the first network device to: select a second user plane function entity as a new PDU session anchor of the first PDU session; and the first network device determines that the first IP address of the terminal is no longer used by: receiving a fourth notification from the terminal or a fifth network device, wherein the fourth notification notifies the first network device that the terminal has finished switching from the first IP address to a second IP address, and when the PDU session anchor of the first PDU session is the second user plane function entity, the 

Regarding claim 8, Miha teaches a method for releasing an Internet protocol (IP) address, comprising: 
determining, by a terminal, that switching from a first IP address to a second IP address has been finished (the UE makes the determination that the switching from a first IP address to a second IP address has been completed by using CP commands which allow for the UE to configure itself to use the new IP address instead of the old IP address [Miha, Fig. 7, ¶131]); 
sending, by the terminal, a fourth notification to a first network device, wherein the fourth notification notifies the first network device that the terminal has finished switching from the first address to the second IP address [Miha, ¶132 (the UE may send signaling indicating that the UE is now using the new IP address (shown as IP@L2) and has moved/switched over traffic to using the new IP address and second path)], wherein the first IP address (IP@L1) is an IP address used by the terminal in a PDU session, and a PDU session anchor of the first PDU session is a first user plane function entity (TUPF1)[Miha, ¶7 & ¶116 (first PDU anchored accordingly and associated address of IP@L1 is used for corresponding traffic along the first path to the UE) & ¶128-¶129 (TUPF1)]: 
after the PDU session anchor is relocated from the first user plane function entity to a second user plane function entity (after the PDU session is related from the first TUPF to the second TUPF) [¶63, ¶126-¶128], the second IP address is an IP address used by the terminal in a second PDU session, and the second user plane function entity is a PDU session anchor of the second PDU session (the  IP@L2 being the second IP address for use by the terminal in the communication of the second PDU session, being the new traffic, anchored to the second TUPF) [¶63, ¶126-¶132]; or after the PDU session anchor of the first PDU session is relocated from the first user plane function entity to the second user plane 

Regarding claim 18, Miha teaches an apparatus, comprising: 
a memory (MD 705), configured to store computer executable program codes (CPC 707); and 
a processor (Processor 703), coupled to the memory (MD 705 is physically linked to Processor 703); 
wherein the program codes comprise instructions, and when the processor executes the instructions, the instructions enables the apparatus [Miha, Figure 7, ¶105-¶106] to: 
determine that switching from a first IP (Internet protocol) address to a second IP address has been finished (the UE makes the determination that the switching from a first IP address to a second IP address has been completed by using CP commands which allow for the UE to configure itself to use the new IP address instead of the old IP address [Miha, Fig. 7, ¶131]); and 
send a fourth notification to a first network device through communications unit, wherein the fourth notification notifies the first network device that the apparatus has finished switching from the first IP address to the second IP address [Miha, ¶132 (the UE may send signaling indicating that the UE is now using the new IP address (shown as IP@L2) and has moved/switched over traffic to using the new IP address and second path)], so that the first network device determines that the first IP address is no longer used and releases the first IP address [See Miha, Figure 9, Step 4 determination of the new IP address (IP@L2 see Figure 8 of Miha) being placed into use and the old, no longer used, IP address will be released by the network device], wherein the first IP address (IP@L1 see Figure 8 of Miha) is an IP address used by the apparatus in a first PDU session, and a PDU session anchor of the first PDU session 
after the PDU session anchor is relocated from the first user plane function entity to a second user plane function entity (after the PDU session is related from the first TUPF to the second TUPF) [¶63, ¶126-¶128], the second IP address is an IP address used by the apparatus in a second PDU session, and the second user plane function entity is a PDU session anchor of the second PDU session (the  IP@L2 being the second IP address for use by the terminal in the communication of the second PDU session, being the new traffic, anchored to the second TUPF) [¶63, ¶126-¶132]; 

Regarding claim 9,  The method according to claim 8, wherein after the determining, by the terminal, that switching from the first IP address to the second IP address has been finished, the method further comprises: releasing, by the terminal, the first IP address [Miha, ¶131 (release of old IP address)].

Regarding claim 19, Miha teaches the apparatus according to claim 18, wherein the program instructions, when executed by the processor, further cause the apparatus to: release the first IP address [Miha, ¶131 (release of old IP address)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miha, as applied to claims 1 and 11 above, and further in view of Salkintzis US 2017/0290082 (hereinafter Salk).

Regarding claim 2, Miha teaches the method according to claim 1, including the utilization of different User Plane Function entities having their respective PDU sessions and IP addresses, but it does not teach  wherein the determining, by the first network device, that the first IP address of the terminal is no longer used comprises one of the following cases: receiving, by the first network device, a first notification from a second network device or a fifth network device, wherein the first notification notifies the first network device that a connection state of the terminal is an idle state; determining by the first network device, that a state of the first PDU session is an inactive state; receiving, by the first network device, a second notification from a third network device or the fifth network device, wherein the second notification notifies the first network device that the first IP address is inactive; and receiving, by the first network device, a third notification from a fourth network device or the filth network device, wherein the third notification notifies the first network device that an IP connection of the first IP address is released. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Miha, indicating a UE utilizing a User Plane Function entity which is used to relocate a PDU session to another UPF entity to serve as the anchor wherein prior to the relocation an old IP address is utilized and after the relocation a new IP address is utilized, with the teachings of Salk, indicating the determining that the old IP address of the UE is no longer used comprises determining that state of the PDU session is inactive. The resulting benefit of the combination would have been the ability to reduce the amount of network resources that are consumed thereby increasing network efficiency.

Regarding claim 12, Miha in view of Salk teaches the first network device according to claim 11, wherein the first network device determines that the first IP address of the terminal is no longer used according to one of the following cases: determining that a state of the first PDU session is an inactive 

Regarding claim 5, Miha, in view of Salk teaches the method according to claim 2, wherein before the receiving, by the first network device, the second notification from the third network device, the method further comprises: sending, by the first network device, a first instruction to the third network device, wherein the first instruction instructs the third network device to detect activity of the first IP address (Salk teaches in ¶95 wherein the network device require a local mobility anchor to sustain the initial IP address until all data sessions that use this address are terminated, wherein the requirement is interpreted as the first instruction to the local mobility anchor and the performed ability of tracking the data sessions in use for the IP address is interpreted as the detection of activity of the first IP address). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Miha, indicating a UE utilizing a User Plane Function entity which is used to relocate a PDU session to another UPF entity to serve as the anchor wherein prior to the relocation an old IP address is utilized and after the relocation a new IP address is utilized, with the teachings of Salk, indicating the in instruction/requriement to track the data session activity for the initial IP address and to sustain the initial IP address until  activity is terminated. The resulting benefit of the combination would have been the ability to reduce the amount of network resources that are 

Regarding claim 15, Miha, in view of Salk teaches The first network device according to claim 12, wherein the program instructions, when executed by the processor, further cause the first network device to: send a first instruction to the third network device, wherein the first instruction instructs the third network device to detect activity of the first IP address. (The instant claim, claim 15, is rejected using the rationale applied to the rejection of claim 5 above.)


Claims 6, 7, 10, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miha as applied to claims 1, 10, 11 and 18 above, and further in view of Cherian et al. US 2012/0099586 (hereinafter Cherian).

Regarding claim 6, Miha teaches The method according to claim 1, regarding to configuring of a new IP address and releasing an old IP address, but it does not teach wherein before the releasing, by the first network device, the first IP address, the method further comprises: sending, by the first network device, a second instruction to the terminal, wherein the second instruction instructs the terminal to release the first IP address. 
However, Cherian teaches wherein before the releasing, by the first network device, the first IP address, the method further comprises: sending, by the first network device, a second instruction to the terminal, wherein the second instruction instructs the terminal to release the first IP address. 
(Cherian teaches that the network forces (this is interpreted as the sent instruction) the UE to release the IP address for the session when it is determined that the UE has entered and idle state, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Miha, indicating a UE utilizing a User Plane Function entity which is used to relocate a PDU session to another UPF entity to serve as the anchor wherein prior to the relocation an old IP address is utilized and after the relocation a new IP address is utilized, with the teachings of Cherian, indicating the network forcing of the UE to release the old IP address. The resulting benefit of the combination would have been the ability to centralize the commanding of state changes of each network resource and reduce the amount of network resources that are consumed thereby increasing network efficiency and synchronization.

Regarding claim 16, Miha, in view of Cherian teaches the first network device according to claim 12, wherein the program instructions, when executed by the processor, further cause the first network device to: send a second instruction to the terminal, wherein the second instruction instructs the terminal to release the first IP address. . (The instant claim, claim 16, is rejected using the rationale applied to the rejection of claim 6 above.)

Regarding claim 7, Miha teaches the method according to claim 1, but it does not teach wherein before the determining, by the first network device, that the first IP address of the terminal is no longer used, the method further comprises: sending, by the first network device, a third instruction to the 
However, Cherian teaches wherein before the determining, by the first network device, that the first IP address of the terminal is no longer used, the method further comprises: sending, by the first network device, a third instruction to the terminal, wherein the third instruction instructs the terminal to release the first IP address when the terminal enters an idle state (Cherian teaches that the network forces (this is interpreted as the sent instruction) the UE to release the IP address for the session when it is determined that the UE has entered and idle state, wherein there is no longer any further communication by the UE over the channel for a corresponding idle timer length time period [Cherian ¶71]. This teaching of Cherian is for any case such as a case which is before the determining that the first IP address of a terminal is no longer used. This is feature is allowed for use at any time in order to reduce the chance of any underutilized prolonged use of IP addresses which may be in short supply in IPv4 and in need of recycling in order to maintain free and available IP address resources for distribution to other connecting network devices if needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Miha, indicating a UE utilizing a User Plane Function entity which is used to relocate a PDU session to another UPF entity to serve as the anchor wherein prior to the relocation an old IP address is utilized and after the relocation a new IP address is utilized, with the teachings of Cherian, indicating the network forcing of the UE to release the old IP address. The resulting benefit of the combination would have been the ability to centralize the commanding of state changes of each network resource and reduce the amount of network resources that are consumed thereby increasing network efficiency and synchronization.



Regarding claim 10, Miha teaches the method according to claim 8, wherein after the sending, by the terminal, the fourth notification to the first network device [Miha, ¶132 (the UE may send signaling indicating that the UE is now using the new IP address (shown as IP@L2) and has moved/switched over existing traffic and new traffic to using the new IP address and second path)], wherein the first IP address (IP@L1) is an IP address used by the terminal in a PDU session, and a PDU session anchor of the first PDU session is a first user plane function entity (TUPF1)[Miha, ¶7 & ¶116 (first PDU anchored accordingly and associated address of IP@L1 is used for corresponding traffic along the first path to the UE) & ¶128-¶129 (TUPF1)],  While it is noted that the the switching of the existing and new traffic over to a new IP address would mean that no traffic is being sent corresponding to the first/old IP address, the Miha reference does not teach releasing, by the terminal, the first IP address according to the second instruction.
However Cherian teaches the method further comprises: receiving, by the terminal, a second instruction from the first network device, wherein the second instruction instructs the terminal to release the first IP address; and releasing, by the terminal, the first IP address according to the second instruction  (When it is determined that the UE has entered and idle state, wherein there is no longer any further communication by the UE over the channel for a corresponding idle timer length time period, the network forces (this is interpreted as the second instruction) the UE to release the IP address for the session [Cherian ¶71]). 


Regarding 20, Miha, in view of Cherian teaches the apparatus according to claim 18, wherein the program instructions, when executed by the processor, farther cause the apparatus to:
receive a third instruction from the first network device, wherein the third instruction instructs the terminal to release the first IP address when the terminal enters an idle state. (The instant claim, claim 20, is rejected using the rationale applied to the rejection of claim 10 above.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467